Exhibit 10.9.2

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS AGREEMENT, dated as of August 16, 2011, is made by and between Mercury
Computer Systems, Inc., a Massachusetts corporation with its principal offices
at 201 Riverneck Road, Chelmsford, Massachusetts 01824 (the “Company”), and
                                 [Name of Executive] (the “Executive”) residing
in                                  [City, State, Zip].

WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its shareholders; and

WHEREAS, the Executive has made and is expected to make, due to the Executive’s
intimate knowledge of the business and affairs of the Company, its policies,
methods, personnel, and problems, a significant contribution to the
profitability, growth, and financial strength of the Company; and

WHEREAS, the Company, as a publicly-held corporation, recognizes that the
possibility of a Change in Control may exist, and that such possibility and the
uncertainty and questions which it may raise among management may result in the
departure or distraction of the Executive in the performance of the Executive’s
duties, to the detriment of the Company and its shareholders; and

WHEREAS, it is in the best interests of the Company and its shareholders to
reinforce and encourage the continued attention and dedication of management
personnel, including the Executive, to their assigned duties without distraction
and to ensure the continued availability to the Company of the Executive in the
event of a Change in Control;

NOW, THEREFORE, in consideration of the foregoing and other respective covenants
and agreements of the parties herein contained, the parties hereto agree as
follows:

1. Defined Terms. The definitions of capitalized terms used in this Agreement
are provided in Section 19.

2. Term of Agreement. Subject to physical execution by the Executive and a duly
authorized officer of the Company, the term of this Agreement (the “Term”) shall
commence on the date hereof and shall continue in effect through June 30, 2014;
provided, however, that commencing on July 1, 2012 and each July 1 thereafter,
the Term shall automatically be extended for one additional year unless, not
later than September 30 of the preceding year, the Company or the Executive
shall have given notice not to extend the Term; and further provided, however,
that if a Change in Control shall have occurred during the Term, the Term shall
expire no earlier than the last day of the eighteen (18th) month following the
month in which such Change in Control occurred.

3. Company’s Covenants Summarized. In order to induce the Executive to remain in
the employ of the Company and in consideration of the Executive’s covenants in
Section 4, the Company, under the conditions described herein, shall pay the
Executive the Severance Payments and the other payments and benefits described
herein. Except as provided in Section 9.1, no Severance Payments shall be
payable under this Agreement unless there shall have been a Terminating Event
following a Change in Control (or during a Potential Change in Control

 

Change in Control Severance Agreement



--------------------------------------------------------------------------------

Period) and during the Term. This Agreement shall not be construed as creating
an express or implied contract of employment and, except as otherwise agreed in
writing between the Executive and the Company, the Executive shall not have any
right to be retained in the employ of the Company.

4. The Executive’s Covenants. Subject to the terms and conditions of this
Agreement, in the event of a Potential Change in Control, the Executive shall
remain in the employ of the Company until the earliest of (i) the date of a
Change in Control, (ii) the date of termination by the Executive of the
Executive’s employment for Good Reason or by reason of death, Disability or
Retirement, or (iii) the termination by the Company of the Executive’s
employment for any reason.

5. Termination Following a Change in Control.

5.1 If the Executive fails to perform the Executive’s full-time duties with the
Company following a Change in Control as a result of incapacity due to physical
or mental illness, during any period when the Executive so fails to perform the
Company shall pay the Base Salary to the Executive, together with all
compensation and benefits payable to the Executive under the terms of any
compensation or benefit plan, program or arrangement (other than the Company’s
short- or long-term disability plan, as applicable, but including any bonus or
incentive plan) maintained by the Company during such period, until the
Executive resumes the full time performance of such duties or the Executive’s
employment is terminated by the Company for Disability.

5.2 If the Executive’s employment shall be terminated for any reason following a
Change in Control, the Company shall pay to the Executive within five
(5) business days the sum of:

(A) All unpaid salary earned through the Date of Termination;

(B) All accrued but unused vacation earned through the Date of Termination;

(C) Reimbursement for (i) any unpaid, valid business expenses that were approved
in accordance with Company policy and (ii) any payroll deductions not yet
applied to the purchase of stock under the Company’s employee stock purchase
plan pursuant to the terms of such plan. Any unpaid valid business expenses
submitted for reimbursement no later than sixty (60) days following the Date of
Termination shall be paid to the Executive in cash within ten (10) business days
following such submission.

(D) all other compensation and benefits payable to the Executive through the
Date of Termination under the terms of the Company’s compensation and benefit
plans, programs or arrangements as in effect immediately prior to the Date of
Termination or, if more favorable to the Executive, as in effect immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason.

5.3 Except as expressly provided herein, if the Executive’s employment shall be
terminated for any reason following a Change in Control, the Company shall pay
to the Executive the Executive’s other normal post-termination compensation and
benefits as such payments become due. Such post-termination compensation and
benefits shall be determined

 

Change in Control Severance Agreement



--------------------------------------------------------------------------------

under, and paid in accordance with, the Company’s retirement, insurance and
other compensation or benefit plans, programs and arrangements as in effect
immediately prior to the Date of Termination or, if more favorable to the
Executive, as in effect immediately prior to the occurrence of the first event
or circumstance constituting Good Reason.

6. Severance Payments and Benefits; Vesting of Stock Awards.

6.1 Severance. Subject to the Executive’s execution of and the effectiveness of
a General Release in a form substantially the same as the release attached as
Exhibit A hereto (the “Release”) within twenty-eight (28) days of the Date of
Termination (if after a Change in Control), or within twenty-eight (28) days of
the Change in Control (if during a Potential Change in Control Period), if a
Terminating Event occurs within eighteen (18) months following a Change in
Control (or during a Potential Change in Control Period provided that a Change
in Control takes place within 18 months thereafter) and during the Term, then
the Company shall pay the Executive the amounts, and provide the Executive the
benefits, described in this Section 6.1 (“Severance Payments”), in addition to
any payments and benefits to which the Executive is entitled under Section 5.
Subject to the provisions of Section 6.4 (“Section 409A”), the amounts set forth
in subsections (A) and (B) of this Section 6.1 shall be paid in one lump sum
payment no later than the thirtieth (30th) day following the Date of Termination
provided, however, that if the Terminating Event is during a Potential Change in
Control Period, or after the Change in Control but the Change in Control does
not constitute a change in the ownership or effective control of the Company, or
in the ownership of a substantial portion of the assets of the Company, within
the meaning of Section 409A of the Code, and the Executive otherwise has a
contractual right to severance that is considered deferred compensation within
the meaning of Section 409A of the Code, such amount shall be paid in the same
form (e.g., lump sum, salary continuation, etc.) as set forth in such contract
beginning with the first payroll date that occurs thirty (30) days after the
Date of Termination. Except as described above or in Section 9.1 (“Successors;
Binding Agreement”), the Executive shall not be entitled to benefits pursuant to
this Section 6.1 unless a Change in Control shall have occurred during the Term.

(A) The Company shall pay to the Executive a lump sum severance payment, in
cash, equal to one and one half (1.5) times the sum of (i) the Base Salary, and
(ii) the Target Bonus Amount in respect of the fiscal year in which the Date of
Termination occurs (without giving effect to any event or circumstance
constituting Good Reason), assuming for this purpose attainment of 100% of any
applicable target;

(B) Either:

(i) In the case of Executives who do not receive sales commission-based variable
compensation, (a) an amount equal to the Executive’s bonus for any fiscal year
ended prior to the year of termination, to the extent such bonus has not already
been paid (whether due to deferral or otherwise), calculated in accordance with
the associated bonus plan (provided that any portion of such bonus that is
discretionary shall be paid using the assumption that Executive has satisfied
all individual performance requirements necessary for full payment of any
discretionary portion of such bonus), plus (b) an amount equal to the
Executive’s Target Bonus Amount multiplied by a fraction, the numerator of which
is the number of days elapsed between the beginning of such fiscal year and the
date of termination reduced by any periods (expressed in days) for which amounts
under such incentive bonus arrangement have already been paid in such year, and
the denominator of which is 365; or

 

Change in Control Severance Agreement



--------------------------------------------------------------------------------

(ii) In the case of Executives who receive sales commission-based variable
compensation, an amount equal to (a) the Executive’s sales commission-based
variable compensation for any fiscal year ended prior to the year of
termination, to the extent such sales commission-based variable compensation has
not already been paid (whether due to deferral or otherwise), plus (b) the
target amount of sales commission-based variable compensation that could be
earned by such Executive during the current fiscal year multiplied times a
fraction, the numerator of which is the number of days elapsed between the
beginning of such fiscal year and the date of termination and the denominator of
which is 365, reduced by the amount by which such incentive sales
commission-based variable compensation is already payable or has already been
paid in respect of such fiscal year;

(C) To the extent that the Company’s Annual Executive Bonus Plan or any
successor plan in existence on the date the Executive’s employment is terminated
calls for the potential payment of an award attributable to “over-achievement”
performance goals (i.e., requiring the achievement of goals that exceed or are
in addition to the goals required for the Executive to receive the target annual
bonus) and the Company pays over-achievement bonuses to executives for the
fiscal year in which Executive’s employment terminates, the Company shall pay to
Executive a lump sum amount equal to the over-achievement bonus for such fiscal
year that would have been paid to Executive had he or she been employed by the
Company on the date that such over-achievement bonuses are first paid to other
participants in such bonus plan. Said amount shall be paid to Executive not
later than the date that such over-achievement bonuses are first paid to other
participants in said bonus plan;

(D) For the eighteen (18) month period immediately following the Date of
Termination, the Company shall arrange to provide the Executive and his
dependents health and dental insurance benefits comparable in all material
respects to those in effect immediately prior to the Change in Control, on the
same terms and conditions as though the Executive had remained an active
employee. The cost of providing the benefits set forth in this Section 6.1(D)
shall be in addition to (and shall not reduce) the Severance Payments; provided,
that if the plan or program in question, or applicable law, provides for a
longer period of coverage following termination of employment, then the
Executive shall receive this additional period of coverage pursuant to the terms
and conditions as set forth in the plan or program or as prescribed by
applicable law. Notwithstanding the foregoing provisions of this subsection, if
the Executive becomes reemployed by another employer and is eligible (together
with his or her dependents) for medical or dental insurance coverage that is
substantially equivalent (as to extent of coverage and Executive’s cost) to the
coverage of the same type that he or she (and his or her dependents) were
entitled to receive under this subsection, the Company’s obligation to the
Executive and his or her dependents under this subsection shall cease with
respect to that type of coverage; and

(E) The Company shall pay the cost of providing the Executive with outplacement
services up to a maximum of $45,000, provided that (i) the Executive begins to
utilize such services within six months following the Date of Termination and
completes the

 

Change in Control Severance Agreement



--------------------------------------------------------------------------------

utilization of such services no later than the last day of the calendar year
following the calendar year that contains the Date of Termination, and (ii) such
services are provided by an outplacement provider approved by the Company (which
approval shall not be unreasonably withheld, delayed or conditioned). Such
payment shall be made by the Company directly to the service provider promptly
following the provision of such services and the presentation to the Company of
documentation of the provision of such services.

6.2 Vesting of Stock Awards. Subject to the Executive’s execution of the Release
and the effectiveness of the Release within twenty-eight (28) days of the Date
of Termination, if a Terminating Event occurs during a Potential Change in
Control Period or within eighteen (18) months following a Change in Control and
in either case during the Term, anything contained in any applicable option
agreement or stock-based award agreement to the contrary notwithstanding,
vesting of all stock options and other stock-based awards (other than any award
under the Company’s Employee Stock Purchase Program) granted to the Executive by
the Company and outstanding immediately prior to such Terminating Event shall
immediately accelerate and all such awards shall become fully vested and
exercisable effective immediately prior to the Date of Termination.

6.3 Best Net Benefit Limitation.

(A) Anything contained in this Agreement to the contrary notwithstanding, if any
of the payments or benefits received or to be received by the Executive (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement with the Company, any Person whose actions result in a Change in
Control or any Person affiliated with the Company or such Person) (all such
payments and benefits being hereinafter referred to as the “Total Payments”)
will be subject to the Excise Tax, the following provisions shall apply:

(i) If the Total Payments, reduced by the sum of (a) the Excise Tax and (b) the
total of the Federal, state, and local income and employment taxes payable by
the Executive on the amount of the Total Payments which are in excess of the
Threshold Amount, are greater than or equal to the Threshold Amount, the
Executive shall be entitled to the full benefits payable under this Agreement.

(ii) If the Threshold Amount is less than (a) the Total Payments, but greater
than (b) the Total Payments reduced by the sum of (1) the Excise Tax and (2) the
total of the Federal, state and local income and employment taxes on the amount
of the Total Payments which are in excess of the Threshold Amount, then the
benefits payable under this Agreement shall be reduced (but not below zero) to
the extent necessary so that the maximum Total Payments shall not exceed the
Threshold Amount. In such event, the Executive will be permitted to request
which component items of the Payment will be reduced, provided, however, that
the Executive must provide to the Company in writing his or her request within a
reasonable time period established by the Company and the Company must in its
discretion consent to such request (said consent not to be unreasonably
withheld, delayed or conditioned) and absent such a request, the Company shall
make its own determinations with respect to which items of the Total Payments
are to be reduced. To the extent any payment is to be made over time (e.g., in
installments), then the payments shall be reduced in reverse chronological
order.

 

Change in Control Severance Agreement



--------------------------------------------------------------------------------

(B) The determination as to which of the alternative provisions of subsection
(A) above shall apply to the Executive shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and the Executive
within fifteen (15) business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the Executive.
For purposes of determining which of the alternative provisions of subsection
(A) above shall apply, the Executive shall be deemed to pay Federal income taxes
at the highest marginal rate of Federal income taxation applicable to
individuals for the calendar year in which the determination is to be made, and
state and local income taxes at the highest marginal rates of individual
taxation in the state and locality of the Executive’s residence on the Date of
Termination, net of the maximum reduction in Federal income taxes which could be
obtained from deduction of such state and local taxes. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.

6.4 Section 409A. Notwithstanding anything in this Agreement to the contrary, to
the extent that any payment or benefit described in this Agreement constitutes
“non-qualified deferred compensation” under Section 409A of the Code, and to the
extent that such payment or benefit is payable upon the Executive’s termination
of employment, then such payments or benefits shall only be payable upon the
Executive’s “Separation from Service.” The term “Separation from Service” shall
mean the Executive’s “separation from service” from the Company, an affiliate of
the Company or a successor entity within the meaning set forth in Section 409A
of the Code, determined in accordance with the presumptions set forth in
Treasury Regulation Section 1.409A-1(h). If the Executive is considered a
“specified employee,” within the meaning of Section 409A of the Code on his Date
of Termination and severance payable hereunder is considered deferred
compensation subject to Section 409A of the Code, no severance payments will be
paid during the six-month period following the Executive’s Separation from
Service. Any severance amount that would have been paid during such six-month
period but for the provisions of the preceding sentence shall be paid in a lump
sum within the first five (5) days of the seventh month following the
Executive’s Separation from Service. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

6.5 Source of Payment. Nothing herein shall be construed as establishing a trust
or as requiring the Company to set aside funds to meet its obligations
hereunder. Notwithstanding the foregoing, if the Board in its sole discretion so
determines the Company may establish a so-called “rabbi trust” or similar
arrangement to assist it in meeting any such obligations that it may have.

7. Termination Procedures and Compensation During Dispute.

7.1 Notice of Termination. After a Change in Control, any purported termination
of the Executive’s employment (other than by reason of death) shall be
communicated by written Notice of Termination from one party hereto to the other
party hereto in accordance with Section 10 (“Notices”). For purposes of this
Agreement, a “Notice of

 

Change in Control Severance Agreement



--------------------------------------------------------------------------------

Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
any facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated. Further, a Notice of
Termination for Cause is required to include a copy of a resolution duly adopted
by the affirmative vote of not less than two-thirds (2/3) of the entire
membership of the Board at a meeting of the Board which was called and held for
the purpose of considering such termination (after reasonable notice to the
Executive and an opportunity for the Executive, together with the Executive’s
counsel, to be heard before the Board) finding that, in the good faith opinion
of the Board, the Executive was guilty of conduct set forth in clause (i),
(ii) or (iii) of the definition of Cause herein, and specifying the particulars
thereof in detail.

7.2 Date of Termination. “Date of Termination,” with respect to any purported
termination of the Executive’s employment after a Change in Control, shall mean
(i) if the Executive’s employment is terminated for Disability, thirty (30) days
after Notice of Termination is given (provided that the Executive shall not have
returned to the full-time performance of the Executive’s duties during such
thirty (30) day period), and (ii) if the Executive’s employment is terminated
for any other reason, the date specified in the Notice of Termination (which, in
the case of a termination by the Company, shall not be less than fifteen
(15) days (except in the case of a termination for Cause) and, in the case of a
termination by the Executive, shall not be less than fifteen (15) days,
respectively, from the date such Notice of Termination is given).
Notwithstanding the foregoing, if the Executive gives a Notice of Termination to
the Company, the Company may unilaterally accelerate the Date of Termination and
such acceleration shall not result in a “Termination by the Company” for
purposes of this Agreement.

7.3 Dispute Concerning Termination. If within ten (10) days after any Notice of
Termination is given, or, if later, prior to the Date of Termination (as
determined without regard to this Section 7.3), the party receiving such Notice
of Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination, and if necessary to accommodate extension
of the Date of Termination, the Term, shall be extended until the date on which
the dispute is finally resolved, either by mutual written agreement of the
parties or by a final judgment, order or decree of an arbitrator or a court of
competent jurisdiction (which is not appealable or with respect to which the
time for appeal therefrom has expired and no appeal has been perfected);
provided, however, that the Date of Termination shall be extended by a notice of
dispute given by the Executive only if such notice is given in good faith and
the Executive pursues the resolution of such dispute with reasonable diligence.

7.4 Compensation During Dispute. If the Date of Termination is extended in
accordance with Section 7.3 (“Dispute Concerning Termination”), the Company
shall continue to pay the Executive the full amount of the highest compensation
in effect at any time from the date immediately prior to the Change in Control
through the date when the notice giving rise to the dispute was given
(including, but not limited to, the Base Salary) and continue the Executive as a
participant in all compensation, benefit and insurance plans in which the
Executive was participating when the notice giving rise to the dispute was
given, until the Date of Termination, as determined in accordance with
Section 7.3. Amounts paid under this Section 7.4 are in addition to all other
amounts due under this Agreement (other than those due under Section 5
(“Termination Following a Change in Control”)) and shall not be offset against
or reduce any other amounts due under this Agreement.

 

Change in Control Severance Agreement



--------------------------------------------------------------------------------

7.5 Legal Fees and Expenses. The Company shall indemnify and hold harmless the
Executive from and against, and shall pay to the Executive, all reasonable legal
fees and expenses incurred by the Executive in disputing in good faith any issue
relating to this Agreement or the enforcement thereof, including but not limited
to issues relating to the termination of the Executive’s employment, in seeking
in good faith to obtain or enforce any benefit or right provided by this
Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of Section 4999 of the Code to any payment or
benefit provided hereunder. Such payments shall be made within five (5) business
days after delivery of the Executive’s written requests for payment accompanied
with such evidence of fees and expenses incurred as the Company reasonably may
require.

8. No Mitigation. If the Executive’s employment with the Company terminates
following a Change in Control, the Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 6 (“Severance Payments and
Benefits; Vesting of Stock Awards”) or Section 7.4 (“Compensation During
Dispute”). Except as set forth in Subsection 6.1(D), the amount of any payment
or benefit provided for in this Agreement shall not be reduced by any
compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company, or otherwise.

9. Successors; Binding Agreement.

9.1 In addition to any obligations imposed by law upon any successor to the
Company, the Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as the Executive would be entitled to hereunder if the Executive were to
terminate the Executive’s employment for Good Reason after a Change in Control
and during the Term, except that, for purposes of implementing the foregoing,
the date on which any such succession becomes effective shall be deemed the Date
of Termination.

9.2 This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the Executive’s beneficiary designated in writing to the Company prior to his
death (or to the executors, personal representatives or administrators of the
Executive’s estate, if the Executive fails to make such designation).

10. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed to the last known residence address of the Executive or in the case of

 

Change in Control Severance Agreement



--------------------------------------------------------------------------------

the Company, to its principal office to the attention of the Chief Executive
Officer of the Company with a copy to its Secretary, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon receipt.

11. Effect on Other Plans. An election by the Executive to resign for Good
Reason after a Change in Control (or during a Potential Change in Control
Period) under the provisions of this Agreement shall not be deemed a voluntary
termination of employment by the Executive for the purpose of interpreting the
provisions of any of the Company’s benefit plans, programs or policies. Nothing
in this Agreement shall be construed to limit the rights of the Executive under
the Company’s benefit plans, programs or policies except as otherwise provided
in Section 6.3 (“Best Net Benefit Limitation”) hereof, and except that the
Executive shall have no rights to any severance benefits under any Company
severance pay plan or arrangement (other than this Agreement) in connection with
the occurrence of a Terminating Event within eighteen (18) months following a
Change in Control and during the Term, and if the Executive is party to an
employment agreement with the Company providing for change in control or
severance payments or benefits (whether or not related to a Change in Control),
the Executive will receive the benefits payable under this Agreement and not
under the employment agreement. In the event that (i) a Terminating Event occurs
during a Potential Change in Control Period and (ii) the Executive receives
severance payments pursuant to an employment agreement or any Company severance
pay plan or arrangement (other than this Agreement) in connection with the
occurrence of a Terminating Event, then any severance payments subsequently
payable pursuant to this Agreement shall be reduced by the amount of the
severance payments previously made by the Company pursuant to such other
program, plan or agreement, and thereafter Executive shall receive severance
payments and other benefits solely pursuant to this Agreement.

12. No Offset. Except as expressly provided in Section 11 (“Effect on Other
Plans”), the Company’s obligation to make the payments provided for in this
Agreement and otherwise perform its obligations hereunder shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company or any of its affiliates may have against the Executive or others
whether by reason of the Executive’s breach of this Agreement, subsequent
employment of the Executive, or otherwise.

13. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party; provided, however,
that this Agreement shall not supersede any agreement setting forth the terms
and conditions of the Executive’s employment with the Company or any subsidiary
of the Company, except as expressly agreed to by the Executive and the Company
in writing. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of The Commonwealth of Massachusetts
without regard to provisions or principles thereof relating to conflicts of
laws. All

 

Change in Control Severance Agreement



--------------------------------------------------------------------------------

references to sections of the Exchange Act or the Code shall be deemed also to
refer to any successor provisions to such sections. Any payments provided for
hereunder shall be paid net of any applicable withholding required under
federal, state or local law and any additional withholding to which the
Executive has agreed. The respective obligations of the Company and the
Executive under this Agreement which by their nature may require either partial
or total performance after the expiration of the Term (including, without
limitation, those under Sections 6, 7 and 17) shall survive such expiration.

14. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

15. Entire Agreement. This Agreement contains the entire understanding between
the parties hereto with respect to the subject matter hereof, and supersedes all
other prior or contemporaneous agreements and understandings, inducements or
conditions, express or implied, oral or written, between Executive and the
Company relating to the subject matter of the Agreement. All such other prior or
contemporaneous agreements and understandings, inducements or conditions shall
be deemed terminated effective immediately.

16. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

17. Settlement of Disputes; Arbitration.

17.1 All claims by the Executive for payments and benefits under this Agreement
prior to a Change in Control shall be directed to and determined in the first
instance by the Board and shall be in writing. Any denial by the Board of a
claim for benefits under this Agreement shall be delivered to the Executive in
writing and shall set forth the specific reasons for the denial and the specific
provisions of this Agreement relied upon. The Board shall afford a reasonable
opportunity to the Executive for a review of the decision denying a claim and
shall further allow the Executive to appeal to the Board a decision of the Board
within sixty (60) days after notification by the Board that the Executive’s
claim has been denied, such appeal to be resolved not less than 15 days after
submission thereof by the Executive.

17.2 Any dispute that remains unresolved after the procedure set forth in
Section 16.1, and any other dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Boston, Massachusetts in accordance with the rules of the American Arbitration
Association then in effect; provided, however, that the evidentiary standards
set forth in this Agreement shall apply. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. Notwithstanding any
provision of this Agreement to the contrary, the Executive shall be entitled to
specific performance of the Executive’s right to be paid during the pendency of
any dispute or controversy arising under or in connection with this Agreement.

18. Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate reasonably with the Company in the
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of the Company which relate to events
or occurrences that transpired while the Executive was employed by the Company,
other than claims relating to this agreement or which are made by the Company
and are or may be adverse to the Executive. The Executive’s

 

Change in Control Severance Agreement



--------------------------------------------------------------------------------

full cooperation in connection with such claims or actions shall include, but
not be limited to, being available to meet with counsel to prepare for discovery
or trial, to act as a witness on behalf of the Company, and if called to
testify, to testify truthfully and in good faith about events that happened
during the Executive’s employment. During and after the Executive’s employment,
the Executive also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. The Company shall
make reasonable efforts to schedule any cooperation required pursuant to this
Section 17 at such times that will not unreasonably interfere with the
Executive’s search for other employment or performance of other employment
services. The Company shall reimburse the Executive for reasonable expenses
incurred in connection with the Executive’s performance of obligations pursuant
to this Section 17 based on the standards and procedures applicable to expense
reimbursement for the Company’s employees.

19. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:

19.1 “Base Salary” shall mean the annual base salary in effect for the Executive
immediately prior to the Terminating Event or, if higher, his or her annual base
salary as determined immediately prior to the Change in Control).

19.2 “Board” shall mean the Board of Directors of the Company.

19.3 “Cause” for termination by the Company of the Executive’s employment shall
mean (i) the willful and continued failure by the Executive (other than any such
failure resulting from (A) the Executive’s incapacity due to physical or mental
illness, (B) any such actual or anticipated failure after the issuance of a
Notice of Termination by the Executive for Good Reason or (C) the Company’s
active or passive obstruction of the performance of the Executive’s duties and
responsibilities) to perform substantially the duties and responsibilities of
the Executive’s position with the Company after a written demand for substantial
performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed such duties or responsibilities;
(ii) the conviction of the Executive by a court of competent jurisdiction for
felony criminal conduct or a plea of nolo contendere to a felony; or (iii) the
willful engaging by the Executive in fraud, dishonesty or other misconduct which
is demonstrably and materially injurious to the Company or its reputation,
monetarily or otherwise. No act, or failure to act, on the Executive’s part
shall be deemed “willful” unless committed, or omitted by the Executive in bad
faith and without reasonable belief that the Executive’s act or failure to act
was in, or not opposed to, the best interest of the Company.

19.4 A “Change in Control” shall be deemed to have occurred if any of the events
set forth in any one of the following paragraphs shall have occurred:

(A) any Person, together with all “affiliates” and “associates” (as such terms
are defined in Rule 12b-2 under the Exchange Act) of such Person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing thirty
percent (30%) or more of the combined voting power of the Company’s then
outstanding securities having the right to vote in an election of the Company’s
Board (“Voting Securities”) (in such case other than as a result of an
acquisition of securities directly from the Company or an acquisition of
securities involving a Corporate Transaction of the type described in the
exclusion set forth in subsection (C) below); or

 

Change in Control Severance Agreement



--------------------------------------------------------------------------------

(B) persons who, as of the date hereof, constitute the Board (the “Incumbent
Directors”) cease for any reason, including, without limitation, as a result of
a tender offer, proxy contest, merger or similar transaction, to constitute at
least a majority of the Board, provided that any person becoming a director of
the Company subsequent to the date hereof shall be considered an Incumbent
Director if such person’s election was approved by or such person was nominated
for election by either (i) a vote of at least a majority of the Incumbent
Directors or (ii) a vote of at least a majority of the Incumbent Directors who
are members of a nominating committee comprised, in the majority, of Incumbent
Directors; but provided further, that any such person whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of members of the Board or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board, including by reason of agreement intended to avoid or settle any such
actual or threatened contest or solicitation, shall not be considered an
Incumbent Director; or

(C) the consummation of a consolidation, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”); excluding, however, a Corporate Transaction in which
the stockholders of the Company immediately prior to the Corporate Transaction,
would, immediately after the Corporate Transaction, beneficially own (as such
term is defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
shares representing in the aggregate more than fifty percent (50%) of the voting
shares of the corporation issuing cash or securities in the Corporate
Transaction (or of its ultimate parent corporation, if any).

Notwithstanding the foregoing, a “Change in Control” of the Company shall not be
deemed to have occurred for purposes of the foregoing subsection (A) solely as
the result of an acquisition of securities by the Company that, by reducing the
number of shares of Voting Securities outstanding, increases the proportionate
number of shares of Voting Securities beneficially owned by any Person to thirty
percent (30%) or more of the combined voting power of all then outstanding
Voting Securities; provided, however, that if any Person referred to in this
sentence shall thereafter become the beneficial owner of any additional shares
of Voting Securities (other than pursuant to a stock split, stock dividend, or
similar transaction or as a result of an acquisition of securities directly from
the Company) and immediately thereafter beneficially owns thirty percent
(30%) or more of the combined voting power of all then outstanding Voting
Securities, then a Change in Control of the Company shall be deemed to have
occurred for purposes of the foregoing subsection (A).

Anything contained in this Agreement to the contrary notwithstanding, no Change
in Control shall be deemed to have occurred for purposes of this Agreement by
virtue of any transaction which results in the Executive, or a “group” (as such
term is used in Section 13(d)(3) of the Exchange Act) which includes the
Executive, becoming the “beneficial owner” (as such term is defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing thirty percent (30%) or more of the combined voting power
of the Company’s then outstanding securities.

19.5 “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

 

Change in Control Severance Agreement



--------------------------------------------------------------------------------

19.6 “Company” shall mean Mercury Computer Systems, Inc. and, except in
determining under Section 18.4 whether or not any Change in Control of the
Company has occurred, shall include any successor to its business and/or assets
which assumes and agrees to perform this Agreement by operation of law, or
otherwise.

19.7 “Date of Termination” (i) with respect to any purported termination of the
Executive’s employment after a Change in Control, shall have the meaning set
forth in Section 7.2 and (ii) with respect to the termination of the Executive’s
employment during a Potential Change in Control Period, shall mean the date upon
which the Executive or the Company provides notice to the other of the
Terminating Event or, if later, the date of effectiveness of such Terminating
Event as specified in such notice.

19.8 “Disability” shall be deemed the reason for the termination by the Company
of the Executive’s employment, if, as a result of the Executive’s incapacity due
to physical or mental illness, the Executive shall have been absent from the
full-time performance of the Executive’s duties with the Company for a period of
one hundred eighty (180) calendar days in the aggregate in any twelve (12) month
period, the Company shall have given the Executive a Notice of Termination for
Disability, and, within thirty (30) days after such Notice of Termination is
given, the Executive shall not have returned to the full-time performance of the
Executive’s duties. Any question as to the existence of the Executive’s
Disability upon which the Executive and the Company cannot agree shall be
determined by a qualified independent physician selected by the Executive (or,
if the Executive is unable to make such selection, it shall be made by any adult
member of the Executive’s immediate family), and approved by the Company. The
determination of such physician made in writing to the Company and to the
Executive shall be final and conclusive for all purposes of this Agreement,
absent fraud.

19.9 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

19.10 “Excise Tax” shall mean any excise tax imposed under Section 4999 of the
Code, and any interest or penalties incurred by the Executive with respect to
such excise tax.

19.11 “Executive” shall mean the individual named in the first paragraph of this
Agreement.

19.12 “Good Reason” for termination by the Executive of the Executive’s
employment shall mean the occurrence (without the Executive’s express written
consent) after any Change in Control, or during a Potential Change in Control
Period (treating all references in subsections (A) through (F) below to a
“Change in Control” as including references to a “Potential Change in Control”),
of any one of the following acts by the Company, or failures by the Company to
act, unless, in the case of any act or failure to act described in subsection
(A), (B), (C), (D) or (E) below, such act or failure to act is corrected prior
to the Date of Termination specified in the Notice of Termination given in
respect thereof:

(A) an adverse change in the Executive’s status, position, title, reporting
relationship, authority, duties or responsibilities with the Company as in
effect immediately prior to the Change in Control, including, without
limitation, any adverse change as a result of a diminution of the Executive’s
duties or responsibilities or the assignment to the Executive of any duties or
responsibilities which are inconsistent with such status or position(s), or any
removal of the Executive from, or any failure to reappoint or reelect the
Executive to, such position(s);

 

Change in Control Severance Agreement



--------------------------------------------------------------------------------

(B) a reduction in the Executive’s Base Salary;

(C) the failure of the Company to maintain the Executive’s participation in a
bonus or incentive plan that provides for an annual target bonus not lower than
the Executive’s Target Bonus Amount (at a payout factor of one) for the fiscal
year in which the Change in Control occurs, including but not limited to any
reduction in the reasonable ability of the participant to achieve the targets in
relation to the Company’s then effective operating plan;

(D) the failure by the Company to maintain the Executive’s participation in any
thrift, pension, profit sharing, medical, health, disability, accident, life
insurance and vacation plan or policy on terms and with benefits, individually
and in the aggregate, not less favorable than those provided by the Company
immediately prior to the Change in Control;

(E) the Company requiring the Executive to be based at an office that is greater
than 30 miles from where the Executive’s office is located immediately prior to
the Change in Control except for required travel on the Company’s business to an
extent substantially consistent with the business travel obligations which the
Executive undertook on behalf of the Company prior to the Change in Control;

(F) any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 7.1; for purposes of this Agreement, no such purported termination shall
be effective.

The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.

For purposes of any determination regarding the existence of Good Reason, any
claim by the Executive that Good Reason exists shall be presumed to be correct
unless the Company establishes to the Board by clear and convincing evidence
that Good Reason does not exist.

19.13 “Notice of Termination” shall have the meaning set forth in Section 7.1.

19.14 “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, or (ii) any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trustee of the Company or any of its subsidiaries.

19.15 “Potential Change in Control” shall be deemed to have occurred if the
event set forth in any one of the following subsections shall have occurred:

(A) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

(B) the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;

(C) any Person becomes the beneficial owner (as such term is defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 15% or more of the combined voting power of the Company’s
then outstanding securities; or

 

Change in Control Severance Agreement



--------------------------------------------------------------------------------

(D) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

19.16 “Potential Change in Control Period” shall commence upon the occurrence of
a Potential Change in Control and shall lapse upon the occurrence of a Change in
Control or, if earlier (i) with respect to a Potential Change in Control
occurring pursuant to Section 18.15(A), immediately upon the abandonment or
termination of the applicable agreement, (ii) with respect to a Potential Change
in Control occurring pursuant to Section 18.15(B), immediately upon a public
announcement by the applicable party that such party has abandoned its intention
to take or consider taking actions which if consummated would result in a Change
in Control or (iii) with respect to a Potential Change in Control occurring
pursuant to Section 18.15(C) or (D), upon the one year anniversary of the
occurrence of a Potential Change in Control (or such earlier date as may be
determined by the Board).

19.17 “Retirement” shall be deemed the reason for the termination by the
Executive of the Executive’s employment if such employment is terminated because
of the Executive’s retirement on or after attaining the minimum age, completing
the minimum number of years of service and satisfying all other conditions
specified for retirement status under the Company’s Retirement Policy Statement.

19.18 “Severance Payments” shall have the meaning set forth in Section 6.1.

19.19 “Target Bonus Amount” shall mean the sum of (i) the target annual bonus
set forth in writing and available to the Executive immediately prior to the
Change in Control (or, if higher, the Executive’s target annual bonus for the
fiscal year in which the Date of Termination occurs) under the Company’s Annual
Executive Bonus Plan or any successor plan, excluding any portion of such target
annual bonus or any other award thereunder attributable to “over-achievement”
performance goals (i.e., requiring the achievement of goals that exceed or are
in addition to the goals required for the Executive to receive the target annual
bonus) approved by the Compensation Committee or the Board, and (ii) the target
annual bonus set forth in writing and available to the Executive upon the
satisfaction of any individual performance objectives approved by the
Compensation Committee or the Board for the Executive as part of a
“management-by-results” process (i.e., MBRs).

19.20 “Term” shall mean the period of time described in Section 2 (including any
extension, continuation or termination described therein).

19.21 “Terminating Event” shall mean termination of the Executive’s employment
with the Company, other than (a) by the Company for Cause, (b) by reason of
death or Disability, or (c) by the Executive without Good Reason.

19.22 “Threshold Amount” shall mean three times the Executive’s “base amount”
within the meaning of Section 280G(b)(3) of the Code and the regulations
promulgated thereunder, less one dollar ($1.00).

19.23 “Total Payments” shall mean those payments so described in Section 6.3.

[Signature Page Follows]

 

Change in Control Severance Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned officer, on behalf of Mercury Computer
Systems, Inc., and the Executive have hereunto set their hands as an agreement
under seal, all as of the date first above written.

 

MERCURY COMPUTER SYSTEMS, INC. By:  

 

  Mark Aslett   President and Chief Executive Officer

 

EXECUTIVE:

 

Name:  

 

 

Change in Control Severance Agreement



--------------------------------------------------------------------------------

Exhibit A

General Release of Claims

In exchange for and as a condition to Mercury Computer Systems, Inc.’s (the
“Company”) promises to me contained in the Change in Control Severance Agreement
between the Company and me (the “Agreement”), I agree as follows:

I hereby irrevocably and unconditionally release, acquit and forever discharge
the Company, its predecessors, successors, affiliates, other related entities
and assigns, and the directors, officers, employees, shareholders, and
representatives of any of the foregoing, and any persons acting on behalf or
through any of the foregoing (any and all of whom or which are hereinafter
referred to as the “Company”), from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorney’s fees and costs actually incurred), of any nature
whatsoever, known or unknown (collectively, “Claims”), that I now have, own, or
hold, or claim to have, own, or hold, or that I at any time had, owned, or held,
or claimed to have had, owned or held against the Company. This general release
of Claims includes, without implication of limitation, the complete release of
all Claims of breach of express or implied contract, including, without
limitation, all Claims arising from any employment offer letter from the
Company; all Claims of wrongful termination of employment whether in contract or
tort; all Claims based on actions or omissions leading to this General Release
of Claims; all Claims of intentional, reckless, or negligent infliction of
emotional distress; all Claims of breach of any express or implied covenant of
employment, including the covenant of good faith and fair dealing; all Claims of
interference with contractual or advantageous relations, whether those relations
are prospective or existing; all Claims of deceit or misrepresentation; all
Claims of discrimination under state or federal law, including, without
implication of limitation, Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e et seq., as amended, the Age Discrimination in Employment Act of 1967,
29 U.S.C. § 621 et seq., as amended, and Chapter 151B of the Massachusetts
General Laws; all Claims of defamation or damage to reputation; all Claims for
reinstatement; all Claims for punitive or emotional distress damages; all Claims
for wages, bonuses, severance, back or front pay or other forms of compensation;
and all Claims for attorney’s fees and costs. Notwithstanding the foregoing,
this General Release of Claims shall not be construed to include a release of
Claims that arise from or relate to the Company’s obligations under the
Agreement.

I acknowledge that I have been advised to consult with an attorney before
signing this General Release.

I further understand that I have been given an adequate opportunity, if I so
desired, to consider this General Release for up to twenty-one (21) days before
deciding whether to sign it. If I signed this General Release before the
expiration of that twenty-one (21) day period, I acknowledge that such decision
was entirely voluntary. I understand that for a period of seven (7) days after I
execute this General Release I have the right to revoke it by a written notice
to be received by the Director, Human Resources of the Company by the end of
that period. I also understand that this General Release shall not be effective
or enforceable until the expiration of that period.

 

General Release of Claims



--------------------------------------------------------------------------------

Notwithstanding the foregoing, I agree that nothing in this General Release of
Claims is intended to affect any of my obligations that continue after the
termination of my employment contained in the Agreement or in any written
agreement entered into between the Company and me with respect to
confidentiality, ownership of inventions, non-competition and/or
non-solicitation.

I represent and agree that I have carefully read and fully understand all of the
provisions of this General Release and that I am voluntarily agreeing to such
provisions.

 

 

Date:  

 

 

General Release of Claims